UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 06-1886



NAN CHEN,

                                                           Petitioner,

            versus


ALBERTO R. GONZALES,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-744-753)


Submitted:    December 15, 2006             Decided:   January 5, 2007


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Nan Chen, Petitioner Pro Se. Carol Federighi, Daniel Eric Goldman,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nan Chen, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration Appeals (“Board”) denying a motion to reconsider a

prior    order    affirming   the     immigration    judge’s      denial    of   his

requests for asylum, withholding of removal, and protection under

the Convention Against Torture.           We have reviewed the record and

the Board’s order and find that the Board did not abuse its

discretion in denying the motion to reconsider.                    See 8 C.F.R.

§ 1003.2(a) (2006); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.

2006).     Accordingly, we deny the petition for review for the

reasons stated by the Board.             See In re Chen, No. A97-744-753

(B.I.A. July 14, 2006). We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented       in   the

materials      before   the   court    and     argument   would    not     aid   the

decisional process.



                                                               PETITION DENIED




                                       - 2 -